                             Case 1:21-mj-00279-RMM Document 5 Filed 04/21/21 Page 1 of 1


AO 442 (Rev. 11111)        Arrest Warrant



                                                UNITED STATES DISTRICT COURT
                                                                             for the

                                                                     District of Columbia

                      United States of America
                      '}       '-'
                                   v.                                           )

                            Jacob Travis Clark
                                                                                )         Case No.      21-mj-279
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                                    Defendant


                                                                 ARREST WARRANT
 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)                                                       Jacob Travis Clark
 who is accused of an offense or violation based on the following document fi led with the court:

 o     Indictment                o    Superseding Indictment           o   Information        o   Superseding Information         1'1 Complaint
 o     Probation Violation Petition                 o   Supervised Release Violation Petition           o Violation    Notice        0 Order of the Court

 This offense is briefly described as f0110ws:

  18 U.S.C.    § 17S2(a)( I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
  18 U.S.C.    § 17S2(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
  18 U.S.C.    § 17S2(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds;
  40 U.S.c.    § SI04(e)(2) - Violent Entry and Disorderly Gonduct on Capitol Grounds;
  18 U.S.c.    § 231 (a)(3) - Obstruction of Law Enforcement During Civil Disorder;
  18 U.S.C.    § IS12(c)(2) - Obstruction of Justice/Congress.
                                                                              i J,      lIL      2021.03.05
                                                                                  I"" ~ 7,/--- 18:16:59 -05'00'
.- Date:         03/05/2021
                                                                                                         Issuing ojjicer's signature


  City and state:                           Washington, D.C.                                                                                   e
                                                                                                            Printed name and title


                                                                              Return

            This warrant was received on (date)                )/}    /ZIIlA           , and the person was arrested on (date)
  at (city and state)        ~tt.lo             .Jf"»1         CI>

  Date:          IU            IU-z,/
                                                                                                         Arresting officer's signature
